            Case 5:21-cv-00564-SLP Document 1 Filed 06/03/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    DEANN SHEPHERD and                        )
(2)    SHANNON SHEPHERD,                         )
                                                 )
               Plaintiffs,                       )
                                                 )
                                                                 CIV-21-564-SLP
v.                                               )   Case No. ____________________
                                                 )
(1)    YIWU THOUSANDSHORES                       )
       E-BUSINESS CO. LTD,                       )
(2)    THOUSANDSHORES, INC.,                     )
(3)    AMAZON, INC., and                         )
(4)    AMAZON.COM SERVICES, LLC,                 )
       f/k/a AMAZON.COM SERVICES,                )
       INC. and AMAZON FULFILLMENT               )
       SERVICES, INC.,                           )
                                                 )
               Defendants.                       )

                                             COMPLAINT

       The Plaintiffs, DeAnn Shepherd and Shannon Shepherd (“Plaintiffs”), for their causes of

action against the Defendants, Yiwu Thousandshores E-Business Co. Ltd (“Yiwu”), Thousandshores,

Inc. (“Thousandshores”), Amazon, Inc., and Amazon.com Services, LLC (“Amazon.com Services”),

allege and state:

                                     JURDICTION AND VENUE

       1.      Plaintiffs, DeAnn Shepherd and Shannon Shepherd, are residents of Oklahoma

County and citizens of the State of Oklahoma.

       2.      The Defendant, Yiwu, is incorporated in China with a business address of 315

HongYun Rd., ChengXi Street, Yiwuu, China 322000.

       3.      The Defendant, Thousandshores, is incorporated in the state of California and has its

principal place of business in California.
              Case 5:21-cv-00564-SLP Document 1 Filed 06/03/21 Page 2 of 8




         4.      The Defendant, Amazon, Inc., is a Delaware corporation with its principal place of

business in Seattle, Washington.

         5.      The Defendant, Amazon.com Services is a D.C. corporation with its principal place

of business in Seattle, Washington.

         6.      Upon information and belief, the Defendants, Yiwu and Thousandshores, design,

manufacture, and sell miscellaneous consumer products, including telescopic ladders, with the intent

that their products be placed in the stream of commerce through the Defendants and on-line retailers,

Amazon, Inc., and Amazon.com Services, and sold throughout the United States, including the state

of Oklahoma. Each of the above-named Defendants have satisfied minimal contacts with the state

of Oklahoma.

         7.      On December 7, 2020, the Plaintiff, DeAnn Shepherd, purchased from Amazon, Inc.

and Amazon.com Services a telescopic ladder designed and manufactured by Yiwu and

Thousandshores. She thought this type of ladder was convenient and perfect for cleaning inside her

house.

         8.      The Defendants, Amazon, Inc. and Amazon.com Services, warranted, distributed,

marketed, placed in the stream of commerce, and sold the telescopic ladder that caused DeAnn

Shepherd’s injuries, described herein. The telescopic ladder was delivered to DeAnn Shepherd in

Oklahoma County on December 11, 2020.

         9.      Federal subject matter jurisdiction in this action exists by reason of diversity of

citizenship and an amount in controversy that exceeds $75,000.00, exclusive of interest and costs,

pursuant to 28 U.S.C.A. § 1332(a).




                                                  2
           Case 5:21-cv-00564-SLP Document 1 Filed 06/03/21 Page 3 of 8




                                      FACTUAL BACKGROUND

        10.    Plaintiffs are currently married and were married at the time of the occurrence

described herein.

        11.    On March 2, 2021, Plaintiff, DeAnn Shepherd was on the telescopic ladder extended

to approximately 10 feet to clean the windows in her home. Without warning, the side of the ladder

ruptured, causing the ladder to lurch to the side. DeAnn Shepherd was thrown from the ladder and

struck her face on the granite counter top below.

        12.    As a result of DeAnn Shepherd’s fall, she suffered numerous traumatic injuries. Her

injuries include, but are not limited to, a crushed eye socket, shattered cheek bones, broken nose, and

a punctured cheek, all requiring surgery. Medical doctors and surgeons installed plates and screws

in an effort to repair her shattered skull, and to restore shape to the right side of her face that had

been destroyed during the fall. DeAnn Shepherd also suffered a full-thickness rotator cuff tear of

her right shoulder, a tear of the labrum in her hip, a fractured pelvis, fractured ribs, torn knee

meniscus, serious injuries to her cervical and lumbar spine, a closed head injury, injury to her right

eye, and numerous other injuries, mental and physical.

        13.    Shannon Shepherd was present at the time DeAnn Shepherd was on the ladder and

fell, and he witnessed the fall and resulting injuries.

                                    FIRST CAUSE OF ACTION
                                 DEANN SHEPHERD – NEGLIGENCE

        The Plaintiff, DeAnn Shepherd, adopts and realleges the allegations contained in numerical

paragraphs 1-13 above and, in addition, alleges and states:

        14.    Defendants, and each of them, were negligent in one or more of the following

particulars:

               (a)     Selling a defective ladder to Plaintiff;

                                                   3
         Case 5:21-cv-00564-SLP Document 1 Filed 06/03/21 Page 4 of 8




             (b)    Failing to warn Plaintiff of the defective ladder;

             (c)    Failing to use ordinary care to keep this Plaintiff from becoming injured; and

             (d)    Failing to inspect and test the ladder before placing it into the stream of

                    commerce and selling it to DeAnn Shepherd.

      15.    Amazon, Inc. and Amazon.com Services were negligent in:

             (a)    Failing to exert influence on the Chinese manufacturers regarding product

                    safety;

             (b)    Failing to exercise sufficient control over the design, testing, manufacture,

                    packaging, and labeling of the ladder; and

             (b)    Altering and modifying the product, which was a substantial factor in causing

                    the harm for which recovery of damages is sought.

      16.    In addition, Plaintiff’s injuries and harm were the direct result of the carelessness,

negligence, gross negligence, recklessness, and willful and wanton conduct of Yiwu and

Thousandshores. DeAnn Shepherd alleges that Yiwu and Thousandshores:

             (a)    Did not adequately inspect, examine and test the injury-producing product

                    before placing it into the stream of commerce;

             (b)    Did not adequately manufacture the injury-producing product to provide

                    safety in reasonably foreseeable uses;

             (c)    Did not adequately instruct and warn product owners and operators regarding

                    the maintenance, safe use, and failures of the injury-producing product;

             (d)    Failed to design the injury-producing product to function properly under

                    reasonable use;




                                               4
           Case 5:21-cv-00564-SLP Document 1 Filed 06/03/21 Page 5 of 8




               (e)     Failed to instruct caution and post adequate warnings for owners and

                       operators of the injury-producing product; and

               (f)     Failed to meet applicable standards of reasonable conduct and breached

                       duties owed with regard to the injury-producing product.

       17.     Plaintiffs allege that the Defendants, Yiwu and Thousandshores, negligently designed

and manufactured the defective telescopic ladder.          However, the search for the Chinese

manufacturer(s) and their addresses has been arduous and time consuming. Discovery may reveal

another manufacturer and another Defendant to be named in this lawsuit.               If the correct

manufacturer has not been identified in this Complaint, it has not been due to a lack of due diligence

on the part of Plaintiffs. Amazon, Inc. and Amazon.com Services contracted with Yiwu and

Thousandshores despite the elusive nature of these Chinese companies for the purpose of selling the

Chinese-manufactured products in the United States.

       18.     The manufacturer(s), believed to be a Chinese company(ies), is not subject to service

of process under the laws of the state of Oklahoma.

       19.     Plaintiffs believe, and therefore allege, that this Court will eventually reach a

determination that Plaintiffs will be unable to enforce a judgment(s) against the Chinese

manufacturer(s).

       20.     As a result of the combined negligence of the Defendants, described above, the

Plaintiff, DeAnn Shepherd, was severely and permanently injured. She claims damages for physical

and mental pain and suffering, past and future, lost wages, loss of earning capacity, disfigurement,

permanent injury, and for the reasonable and necessary medical expenses, past and future.




                                                  5
             Case 5:21-cv-00564-SLP Document 1 Filed 06/03/21 Page 6 of 8




        21.     The Plaintiff, DeAnn Shepherd, also alleges the conduct of the Defendants constitutes

gross negligence and recklessness, thus warranting the imposition of punitive damages as

punishment to these Defendants and to deter others from like conduct.

        WHEREFORE, Plaintiff, DeAnn Shepherd, prays for judgment against the Defendants, and

each of them, for actual and punitive damages in excess of $75,000.00, and for such other relief

which this Court deems proper and just.

                               SECOND CAUSE OF ACTION
                  DEANN SHEPHERD - MANUFACTURERS’ PRODUCTS LIABILITY

        The Plaintiff, DeAnn Shepherd, adopts and realleges the allegations contained in numerical

paragraphs 1-21 above and, in addition, alleges and states:

        22.     Upon information and belief, the Defendants, Yiwu and Thousandshores, designed,

manufactured, marketed, warranted, distributed and sold the telescopic ladder that caused DeAnn

Shepherd’s injuries. The Defendants, Amazon, Inc. and Amazon.com Services participated in the

marketing and distribution of the ladder to the general public, including this Plaintiff.

        23.     DeAnn Shepherd’s injuries were the direct and proximate result of defects in the

design, material, manufacture, workmanship, marketing and sale of the injury-producing product.

Said defects caused the injury-producing product to be unreasonably dangerous and constituted

misrepresentations of safety and breach of implied and express warranties, for which Defendants,

and each of them, are strictly liable under the Oklahoma doctrine of Manufacturers’ Products

Liability.

        24.     As a result of the Defendants’ combined negligence and strict liability, Plaintiff,

DeAnn Shepherd, was severely and permanently injured. DeAnn Shepherd claims damages in

excess of $75,000.00.




                                                  6
           Case 5:21-cv-00564-SLP Document 1 Filed 06/03/21 Page 7 of 8




       25.     DeAnn Shepherd further alleges that the conduct of these Defendants was wanton,

reckless, and intentional, thus warranting the imposition of punitive damages.

       WHEREFORE, Plaintiff, DeAnn Shepherd, prays for judgment against the Defendants, and

each of them, for actual and punitive damages in an amount in excess of $75,000.00, for a reasonable

attorney’s fee and costs, and for such other relief which this Court deems proper and just.

                                  THIRD CAUSE OF ACTION
                           SHANNON SHEPHERD - LOSS OF CONSORTIUM

       The Plaintiff, Shannon Shepherd, for the Third Cause of Action in Plaintiffs’ Complaint,

adopts and realleges the allegations contained in numerical paragraphs 1-25 above and, in addition,

alleges and states:

       26.     As a direct result of DeAnn Shepherd’s injuries and damages caused by the

negligence and wrongful conduct of the above-named Defendants, Shannon Shepherd has suffered

the loss of consortium, services, and companionship of his wife, DeAnn Shepherd.

       27.     Shannon Shepherd claims damages for loss of consortium and services in an amount

in excess of $75,000.00.

       WHEREFORE, Plaintiff, Shannon Shepherd, prays for judgment against the Defendants, and

each of them, for damages in an amount in excess of $75,000.00, for a reasonable attorney’s fee and

costs, and for such other damages as this Court deems proper and just.

                                FOURTH CAUSE OF ACTION
             SHANNON SHEPHERD - NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       The Plaintiff, Shannon Shepherd, for the Fourth Cause of Action in Plaintiffs’ Complaint,

adopts and realleges the allegations contained in numerical paragraphs 1-27 above and, in addition,

alleges and states:




                                                 7
          Case 5:21-cv-00564-SLP Document 1 Filed 06/03/21 Page 8 of 8




       28.    At the time of the occurrence described above and the injuries suffered by DeAnn

Shepherd, Shannon Shepherd suffered emotional distress from observing the fall, her injuries, her

pain and suffering, and her slow recuperation. Shannon Shepherd’s emotional distress was caused

as a direct result of the combined negligence of the above-named Defendants.

       WHEREFORE, the Plaintiff, Shannon Shepherd, prays for judgment against the Defendants,

and each of them, for an amount in excess of $75,000.00.

                                                    Respectfully submitted,


                                                    s/ Gerard F. Pignato
                                                    Gerard F. Pignato, OBA No. 11473
                                                    Matthew C. Kane, OBA No. 19502
                                                    RYAN WHALEY
                                                    400 North Walnut Avenue
                                                    Oklahoma City, Oklahoma 73104
                                                    Telephone:     405-239-6040
                                                    Facsimile:     405-239-6766
                                                    Email: jerry@ryanwhaley.com
                                                           mkane@ryanwhaley.com

                                                    AND


                                                    s/ Jerry W. Foshee
                                                    Jerry W. Foshee, OBA No. 3045
                                                    CAIN LAW OFFICE
                                                    Post Office Box 892098
                                                    Oklahoma City, Oklahoma 73189
                                                    Telephone:     405-759-7400
                                                    Facsimile:     405-759-7424
                                                    Email: clo@cainlaw-okc.com

                                                    ATTORNEYS FOR PLAINTIFFS




ATTORNEY’S LIEN CLAIMED.
JURY TRIAL DEMANDED.

                                               8
